ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shen Bin Wu on 09/09/2021.

Claims 1-6 have been amended to:

1.	(Currently Amended) A cooling water control apparatus for an internal combustion engine 
	a cooling water circuit which is connected to the internal combustion engine by a first end of the cooling water circuit and through the internal combustion engine due to operation of a water pump arranged in the cooling water circuit;
	a heat accumulator which is arranged in the cooling water circuit and configured to accumulatecooling water outlet of the internal combustion engine;
configured to allowa to pass 
	a bypass passage which is connected to the internal combustion engine and arranged joining , the bypass passage configured to bypass the heat accumulator and direct the flow of the cooling water through a heater component arranged in the bypass passage 
	a flow rate control valve which is arranged in the bypass passage and configured to control based on 
	a control part configured to a supply the cooling water stored inside the heat accumulator through only the cooling water circuit and to the internal combustion engine the supply only the bypass passage and to the internal combustion engine by controlling the on-off valve to the opening degree of the flow rate control valve a 

2.	(Currently Amended) The cooling water control apparatus a the cooling water outlet of the internal combustion engine as the temperature of the internal combustion engine, wherein
	the control part controls the opening degree of the flow rate control valve by feedback control to make the temperature of the cooling water being detected converge to the specified target temperature.

3.	(Currently Amended) The cooling water control apparatus 
	a cooling water temperature acquisition part which acquires a 
	an output parameter acquisition part which acquires an output parameter representing an output of the internal combustion engine, the output parameter 
	the control part controls, based on the temperature of the cooling water and the output parameter specified target temperature.

4.	(Currently Amended) The cooling water control apparatus specified target temperature is set to a specified lower limit value at which a reduction in fuel consumption is caused when the temperature of the internal combustion engine is lower than the specified target temperature.

5.	(Currently Amended) The cooling water control apparatus 
	the heater component 

6.	(Currently Amended) The cooling water control apparatus specified target temperature when stored inside the heat accumulator is supplied to the internal combustion engine.

Reasons for Allowance
	Claims 1-6 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is that of US 20090241863 (Kimura), such that Kimura teaches a cooling system configured to promote warm-up at a start of an internal combustion engine via utilizing the water stored in a heat accumulator, and wherein said cooling system further includes various corresponding valves, a bypass passage, etc. (see Fig. 1).
However, the configuration of the bypass passage (17) with respect to the cooling circuit and valves per Kimura is such that the bypass passage branches from a downstream side of the heat accumulator/heat accumulator valve(s) [e.g., not an upstream side], and such that the valve (V1) is a shift valve (not an equivalent to the claimed flow control valve of which is (or can be) placed into a fully closed/open state) [e.g., the valve V1 per Kimura is configured to always permit coolant flow therethrough to one of the cooling water circuits 15 and 17]. Similarly, if to regard the radiator (2) cooling water passage of Kimura as the claimed bypass passage, then the functionality of the control part/controller with respect to the valve 16 would still not be comparable to that of the claimed control part/controller [e.g., even when the radiator cooling water passage per Kimura is utilized, it is not the only passage being used, and the heat accumulator/heat accumulator valve(s) still permit(s) coolant flow therethrough when the radiator cooling passage is utilized].
e.g., the particular way the cooling water control apparatus is configured will enable a distinct heating/cooling control profile for the engine (especially with respect to when the engine is started), of which in turn will have a distinct effect on the performance of the engine].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747